Citation Nr: 0012600	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-10 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.  

2.  Evaluation of chronic ethmoiditis and chronic sinusitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a hearing loss 
disability.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for chronic ethmoiditis and chronic sinusitis and an 
evaluation of 10 percent disabling was assigned for this 
disability.  The veteran has indicated his disagreement with 
the assigned evaluation.  

These appeals also come before the Board from a June 1998 
decision of the Boston RO, in which service connection was 
denied for hearing loss and tinnitus and service connection 
was granted for PTSD with the assignment of a 30 percent 
rating. 

The Board notes that the veteran submitted a notice of 
disagreement with regard to a December 1996 decision denying 
service connection for malaria and a Statement of the Case 
was subsequently issued thereon.  However, a substantive 
appeal with regard to that issue was not submitted within the 
time specified by law, or within either 60 days of the 
mailing date of the Statement of the Case (of which the 
veteran was specifically informed) or the remainder, if any, 
of a period of one-year following the date of the original 
denial.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.302(b)(1999).  Thus, the decision denying 
service connection for malaria became final as a timely 
substantive appeal was not received. 38 U.S.C.A. § 7105(c) 
(West 1991).

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue. Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  38 U.S.C.A. § 7108 (West 
1991).  38 U.S.C.A. § 7105 (West 1991) establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows: Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section. Bernard v. Brown, 4 Vet. App. 384 
(1994).  The veteran failed to submit a timely substantive 
appeal with regard to the issue of service connection for 
malaria, and therefore, the Board does not have jurisdiction 
of such a claim. 38 U.S.C.A. § 7108 (West 1991); 38 C.F.R. § 
19.13 (1999). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  PTSD is manifested by severe depression, suicidal 
ideation, considerable social and functional impairment, and 
a marked degree of difficulty in adapting to stress.  

2.  Chronic sinusitis is manifested by mucosal thickening and 
complaints of constant headaches, nasal congestion, and 
drainage, with evidence of one episode requiring treatment 
with antibiotics.  

3.  Based on evidence of noise exposure during World War II 
combat service and evidence of hearing impairment in the 
years immediately following discharge, the current hearing 
loss and tinnitus disabilities cannot be disassociated from 
the veteran's period of active service.  


CONCLUSIONS OF LAW

1.  PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9411 (1999).  

2.  Chronic sinusitis is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.97, Diagnostic Code 6511 (1999).  

3.  Hearing loss and tinnitus were incurred during the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131, 1154 (1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.385 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evaluations

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that both the claim for 
evaluations for PTSD and the claim for an increased 
evaluation for chronic sinusitis have been developed from an 
original grant of service connection.  Where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995).  

Thus, such claims remain open, and in this case, the Board 
has continued the issue on appeal as "evaluation of" PTSD 
and sinusitis, since service connection has been granted for 
these disabilities and the appellant seeks higher 
evaluations.  The appellant is not prejudiced by framing the 
issues in this manner, as the issues have not been dismissed 
and the law and regulations governing the disability 
evaluations are the same, regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet.App. 119, 125-
126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
found that all relevant facts have been properly developed 
and that the duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claims on appeal.   


PTSD

The veteran and his representative contend that an increased 
evaluation is warranted for PTSD, and specifically, it is 
their contention that a 70 or 100 percent rating is 
appropriate based on the veteran's symptomatology.  

Service connection was granted for PTSD in March 1999, with 
assignment of a 30 percent rating.  PTSD is rated under 
Diagnostic Code 9411, according to the general rating 
criteria pertaining to mental disorders.  Under those 
criteria, an evaluation of 30 percent is warranted where 
there is evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 
disability evaluation of 50 percent disabling is appropriate.

Where the evidence demonstrates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, an evaluation of 70 percent disabling is 
provided.

Where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of  daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
disability evaluation of 100 percent disabling is 
appropriate.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Initial treatment by VA for psychiatric symptomatology is 
shown in 1997.  In September 1997, the veteran presented with 
symptoms suggestive of PTSD.  When screened for participation 
in the "Seniors Interest" group, he became tearful when 
recounting that he had been "laughed at" 51 years before he 
had gone to see his family doctor for assistance in dealing 
with war trauma.  He described nightmares, flashbacks, and 
sleep difficulties.  When seen for follow-up in November 
1997, he reported short duration of sleep, nightmares, 
hyperarousability during the day, and occasional depressive 
ruminations.   

On VA examination in April 1998, the veteran noted that 
nightmares of his war experiences occurred approximately 4 
times a week.  He reported symptoms of panicky type anxiety 
about two times a week, sometimes related to nightmares, as 
well as vivid memories which were sometimes flashbacks in 
which he would re-experience events that happened on his 
ship.  He reported having no paranoia and no difficulties 
being in groups, yet he was hypervigilant and somewhat 
panicky in small rooms.  It was noted that he spent part of 
his day taking his older sisters to appointments and visiting 
people in nursing homes.  He was connected to his family, 
including his children, grandchildren, and wife of almost 
fifty years.  

On mental status examination, he was alert and oriented times 
3.  He was cooperative with the examination and very tearful 
throughout.  Mood was quite depressed and affect was 
congruent with mood.  He was easily labile and was brought to 
tears very easily when thinking out how his life had turned.  
He felt quite angry that VA had not supported him with more 
help along the way.  Speech was at a slow rate with normal 
volume.  He stated that he was passively suicidal and had 
been over the last several years, which had gotten 
progressively worse.  He indicated that he had not acted on 
these feelings and he became more tearful when thinking about 
how all of his friends have died and at this point, he has 
only his wife to give him support.  Impulse control was good.  

It was the examiner's opinion that the veteran was suffering 
from severe PTSD and depression, and the PTSD was currently 
leading to considerable to severe social impairment with a 
lot of time spent alone and quite depressed.  The veteran had 
considerable functional impairment with worsening of his 
symptoms since he stopped work.  The examiner noted that 
there was decreased functional efficiency and evidence of 
panic attacks and some dissociative memory as related to 
PTSD.  He was not currently employed, more related to cardiac 
symptoms, he was able to perform activities of daily living, 
and he was having a marked degree of difficulty adapting to 
stress.  The examiner provided the following diagnoses:  Axis 
I, PTSD with significant depression and alcohol abuse and 
dependence; Axis II, deferred; Axis III, severe coronary 
artery disease; Axis IV, difficulties with the aging process 
and increased limitations around his medical and psychiatric 
problems; and Axis V, a Global Assessment of Functioning 
(GAF) score of 45 to 55 was assigned, with comment that there 
were moderate to severe symptoms of PTSD with a good deal of 
difficulty in functioning socially and accomplishing day to 
day activities.  

VA outpatient treatment record show that in 1998 and 1999, 
the veteran attended monthly therapy sessions.  In  January 
1999, he acknowledged that he continued to feel poorly and he 
expressed concern about depression.  He reported increasing 
memories of the war, intrusive thoughts, and avoidance of war 
movies.  A medication review note, dated January 27, 1999, 
indicates his belief that the Senior Issues group was very 
beneficial.  He admitted that his compliance with medications 
had been poor.  He was fully alert and oriented, affect was 
mildly depressed, and there were no suicidal or homicidal 
ideations.  

In February 1999, the veteran was seen for a sleep 
improvement workshop evaluation.  With regard to "risk 
assessment," he was currently having suicidal ideations 2 
times monthly when depressed, with plan and access, and he 
indicated that his wife's dependence on him stopped him from 
acting.  Homicidal ideations and hallucinations/delusions 
were denied.  An ambulatory/outpatient care progress note, 
dated February 9, 1999, shows that a psychiatric admission 
was planned as the veteran had been feeling very depressed 
lately and had been drinking every night so that he would 
stop thinking about death and suicide.  An assessment of 
depression with suicidal ideation is shown.  He did not 
appear to have obvious medical problems causing depression.  

When seen for intervention on February 10, 1999, the veteran 
indicated that he had a stash of alcohol at home and was 
considering taking pills in combination with the alcohol.  He 
appeared depressed.  Axis I diagnoses of PTSD and alcohol 
abuse were provided and a GAF of 45 was assigned.  The 
veteran was safely discharged home and was seen for follow-up 
on February 18, 1999, due to exacerbation of PTSD symptoms 
and increased depression in response to recent stressors.  
Axis I diagnoses included PTSD, combat-related depressive 
disorder, not otherwise specified.  With regard to Axis IV, 
stressors were noted to be medical condition, concern over 
his wife's condition, and lack of social/occupational 
resources.  A current GAF of 45 was noted.  

When seen on February 22, 1999, current life stressors were 
listed as reduction in occupational/recreational activity 
since retirement 7 years before, medical problems (broken 
ankle, heart attack, knee problems); concern over his wife's 
medical problems (lupus and possible Alzheimer's); and his 
son's marital separation.  On mental status examination, he 
was fully oriented and affect ranged from anxious/sad to some 
smiles, appropriate to content.  With regard to thought 
processes and content, he admitted to focusing on activities 
related to World War II, despite complaints of extreme 
distress from combat-related nightmares and flashbacks.  No 
delusional content was noted and processes appeared normal.  
No problems with suicidal ideation or memory were reported.  
There was good insight regarding the relationship between 
PTSD and drinking.  Sleep was described as uneven, in that he 
had "bad nights," with PTSD thoughts, insomnia, and 
nightmares.  

A March 4, 1999 treatment note shows that the veteran 
admitted to suicide attempts, most recently in January with a 
previous attempt one month prior to that time.  He reported 
exacerbation of PTSD memories and nightmares as the primary 
trigger for these attempts.  Treatment records, dated in 
March 1999, show that the veteran and his wife agreed to a 
plan whereby his wife would monitor the psychiatric 
medication in order to prevent self-harm behavior.  Noted 
problems included depressive symptoms with occasional high 
risk behaviors (drinking alcohol and overdosing on 
medications) related to current life stressors and chronic 
PTSD.  

On March 22, 1999, the veteran reported only one episode of 
passing suicidal ideation (using a needle), which represented 
a reduction in his suicidal ideation since the start of his 
treatment.  On March 31, 1999, his suicidal thought was 
fleeting only with no actual intent or plan.  Mood was still 
depressed, he was sleeping a little better, and daytime 
anxiety was reduced.  Current medications included Zoloft, 
Mirtazepine, and Klonopin.  In April 1999, the veteran 
reported abstention from alcohol use, and he described an 
increase in sleep difficulty and nightmares over the past 3 
nights after watching a tape about his World War II 
battleship.  On April 20, 1999, he admitted to some suicidal 
ideation in the past week and he was tearful during his 
session.  It was noted that his wife's memory deterioration 
was placing increased stress on him and prevented him from 
participating in activities, so that he was instead 
ruminating about World War II.  

On April 28, 1999, the veteran reported feeling extremely 
anxious and depressed, and he described auditory 
hallucinations not reported previously.  On mental status 
examination, he was alert and oriented times 3; affect was 
anxious and depressed, and rate and flow of thought were 
normal.  He admitted having suicidal ideation but denied 
intent or plan.  On of DES results on May 3, 1999, the 
dissociative disorder subscale score suggested that PTSD 
affected the veteran's memory and concentration, but was not 
indicative of a dissociative identity or other dissociative 
disorder separate from PTSD.  

Having reviewed the evidence during the course of the appeal 
period, the Board is of the opinion that an evaluation in 
excess of 30 percent disabling is warranted for the veteran's 
service-connected PTSD.  In the Board's view, the available 
evidence is in equipoise as to whether an evaluation of 50 
percent disabling or an evaluation of 70 percent disabling is 
appropriate, and thus, the provisions of 38 U.S.C.A. § 5107 
have been utilized to resolve doubt regarding the degree of 
severity of PTSD in the veteran's favor.  

The 1998 VA examination findings and treatment reports show 
PTSD to be productive of flashbacks, panic attacks 
approximately 2 times per week, nightmares approximately 4 
times per week, "ruminations" about World War II, auditory 
hallucinations, and hypervigilance. The medical evidence also 
shows that he has ongoing depression and continuous thoughts 
of suicide (including planning and attempts of suicidal 
gestures) which are triggered by memories of war trauma and 
current life stressors.  The 1998 VA examiner characterized 
his psychiatric symptomatology as "severe PTSD and 
depression," with "considerable to severe" social 
impairment, "considerable" functional impairment, decreased 
functional efficiency due to panic attacks and dissociative 
memory, and a "marked" degree of difficulty adapting to 
stress.  On VA examination, a GAF of 45-55 was assigned, and 
the treatment records show a GAF of 45 during a crisis period 
during exacerbation of PTSD symptoms in conjunction with 
suicidal ideations in February 1999.  According to the DSM-
IV, a GAF of 41-50 equates to serious symptoms of PTSD or 
serious social or occupational functioning.  

When considered in light of the general rating criteria 
pertaining to mental disorders, the veteran's PTSD 
symptomatology is consistent with aspects of both the 
criteria for both a 50 percent rating, which requires 
evidence of panic attacks more than once a week, memory 
impairment, and disturbances of motivation and mood; as well 
as the criteria for a 70 percent rating, which requires 
evidence of social impairment with deficiencies in judgment, 
thinking, or mood due to symptoms such as suicidal ideation, 
obsessional rituals, near-continuous depression, and 
difficulty in adapting to stressful circumstances.  As such, 
the Board is of the opinion that the available evidence is in 
equipoise as to the degree of severity of the veteran's PTSD.  
In light thereof, the Board has resolved reasonable doubt in 
the veteran's favor, and accordingly, it is found that a 
rating of 70 percent disabling is warranted for PTSD.  

The Board also finds that an evaluation in excess of 70 
percent is not warranted for PTSD.  Specifically, there is no 
evidence of total social impairment, as the veteran has been 
able to maintain relationships with his wife and family 
members.  He is able to perform the activities of daily 
living, and attends therapy sessions regularly; furthermore, 
on all VA evaluations he has been oriented to time and place 
and there is no evidence of memory loss for his own name or 
those of close relatives.  As such, the preponderance of the 
evidence weighs against a finding that an evaluation of 100 
percent disabling is warranted for PTSD.  

For the reasons stated above, the Board finds that the 
veteran's current PTSD symptomatology is consistent with a 
rating of 70 percent disabling according to the current 
rating criteria.  

Sinusitis

The veteran contends that an evaluation in excess of 10 
percent is warranted for sinusitis.  He has indicated that 
this condition is chronic and he suffers with it year-round.  
The Board notes that the veteran's representative has argued 
that the veteran has not been afforded a VA examination since 
the time of his appeal, and that this claim should be 
remanded in order to afford a new examination.  Review of the 
record indicates that the veteran is followed by VA for 
sinusitis and that the available VA records have been 
obtained for the appeal period, furthermore, the available 
evidence includes findings pertinent to sinusitis which were 
made at the time of a September 1996 VA examination and at 
the time of a 1998 VA ear disease examination.  In the 
Board's view, therefore, the available evidence is adequate 
for rating purposes and a remand at this time would serve 
only to cause unnecessary delay in the adjudication of this 
appeal.  

In December 1996, service connection was granted for chronic 
ethmoiditis and chronic sinusitis, with the assignment of a 
10 percent evaluation under Diagnostic Code 6511, effective 
February 29, 1996.  Diagnostic Code 6511 pertains to chronic 
ethmoid sinusitis.  The general rating formula for sinusitis 
(Diagnostic Codes 6510-6514) provides that following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries, a 50 percent evaluation is warranted.  
With three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting a 30 percent 
evaluation is warranted.  With one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting a 10 percent evaluation is warranted. When detected 
by X-ray only a noncompensable evaluation is assigned.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

On VA examination in September 1996, the veteran complained 
of constant dripping of the nose and that he could not smell 
well, as well as headaches between the eyes, nasal 
congestion, and blockage.  Examination revealed congestion of 
the nasal and turbinate mucosa and a medium sized polyp in 
the left middle meatus causing nasal blockage.  Diagnoses 
included chronic rhinitis, chronic ethmoiditis, and nasal 
polyps.  

The report of an unenhanced CT of the sinuses, dated April 
1997, shows an impression of nodular mucosal thickening in 
the frontal and anterior ethmoid sinuses, especially 
representing retention cysts of polyps.  Additional findings 
included occlusion of the osteomeatal complexes bilaterally 
by soft tissue density.  

Beginning in 1997, the veteran was followed by VA for 
treatment of sinusitis.  A February 1997 outpatient record 
shows complaints of chronic post-nasal "gtt" and cough 
productive of phlegm.  He denied chest pain and shortness of 
breath, and he indicated that one month before, an antibiotic 
had been prescribed as treatment for sinusitis with a 
temperature.  Examination revealed no sinus tenderness to 
palpation and the mucous membrane was moist with no erythema 
or exudate.  When seen for follow-up in June 1997, he 
complained of chronic frontal headaches, nasal stuffiness, 
and clear nasal drainage.  Examination revealed no sinus 
tenderness, but there were polyps in the areas of the left 
middle meatal and right speno-ethmoid recess.  Impressions 
included septal deviation (to the left), chronic sinusitis, 
and nasal polyps.  Treatment included Amoxicillin and nasal 
spray.  An August 1997 treatment note indicates findings of 
questionable small polyp in the left middle meatus.  
Impressions of septal deviation and chronic sinusitis were 
given. A septoplasty and endoscopic sinus surgery were 
recommended; however, subsequent treatment notes indicate 
that surgery was postponed on medical advice.  

On VA ear disease examination in April 1998, findings 
included a large nasal polyp in the left nose, and a 
diagnosis of left chronic maxillary sinusitis, left nasal 
polyp, is shown.  

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 10 percent disabling is warranted 
for the veteran's chronic sinusitis disability.  
Specifically, the 
available treatment reports do not indicate that the veteran 
has suffered from either incapacitating or non-incapacitating 
episodes of sinusitis at the frequency which is required for 
the next highest, or 30 percent rating.  The record includes 
evidence suggesting only one episode of sinusitis requiring 
treatment with antibiotics during the appeal period, based on 
history provided by the veteran at the time of a February 
1997 outpatient visit.  The additional outpatient treatment 
records, dated in 1998 and 1999, do not show treatment for 
sinusitis characterized by headaches, pain, and purulent 
discharge at a frequency of more than six times per year.  

In the Board's view, therefore, the preponderance of the 
evidence weighs against a finding that an evaluation of 30 
percent disabling is warranted for chronic ethmoid sinusitis 
at this time.  Furthermore, although it was recommended that 
he undergo endoscopic sinus surgery, such surgery was not 
performed as his cardiac caregiver advised against it.  At 
the present time, there is no evidence of surgical treatment 
for sinusitis or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus for 
which an evaluation of 50 percent disabling would be 
warranted under the general rating criteria pertaining to 
sinusitis.  

The available evidence regarding the veteran's sinusitis 
symptomatology is consistent with the 10 percent evaluation 
currently assigned.  On VA evaluations in 1997, there was no 
sinus tenderness, although the veteran complained of chronic 
frontal headaches, nasal stuffiness, and clear nasal 
drainage.  There is evidence of polyps causing nasal blockage 
as well as mucosal thickening and congestion, and the 
evidence suggests that the veteran has experienced at least 
one incapacitating episode requiring antibiotic treatment 
during the appeal period.  The Board finds that the overall 
disability picture associated with the service-connected 
chronic ethmoiditis and chronic sinusitis disability is 
consistent with the current evaluation of 10 percent 
disabling.  Accordingly, an evaluation in excess thereof is 
not warranted, and the claim for an increased evaluation is 
denied.  


II.  Service connection for hearing loss and tinnitus

The veteran claims that service connection is warranted for 
hearing loss and tinnitus.  He has reported in-service 
exposure to noise from explosions and guns (20mm to 40mm) on 
ships while he was serving in the South Pacific during World 
War II.  According to the veteran, he was stationed on the 
main deck during 53 air attacks and the bombardment of 10 
enemy islands.  He has reported that after his discharge, he 
failed the hearing tests for jobs for which he applied in 
Massachusetts in 1946.  It is the veteran's belief that his 
currently manifested hearing loss and tinnitus are related to 
noise exposure during his period of active military service.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability 
incurred in or aggravated by service.  For certain 
disabilities, including organic diseases of the nervous 
system, service connection may be granted if the disability 
is manifested to a compensable degree within one year 
following the veteran's discharge from active service.  
38 C.F.R. §§ 3.307, 3.309 (1999).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 

Service medical records show that on induction examination in 
May 1943, the veteran's hearing was recorded as 15/15 on both 
the left and the right and the ears were clinically normal.  
On separation examination in February 1946, hearing was 
recorded as 15/15 for whispered voice in each ear, and a 
notation of "none" was made with regard to disease or 
defects of the ear.  A report of separation from U.S. Naval 
Service shows that the veteran completed fire fighting and 
gunnery schools.  The veterans' decorations include the 
Asiatic Pacific Theater Medal with 9 stars and the Philippine 
Liberation medal with 2 stars.  

An audiogram report, dated August 1997, shows complaints of 
gradual hearing loss. With regard to work/noise, a notation 
of "WW II shipboard exposure, none since," is shown.  On VA 
audio examination in March 1998, the veteran complained of a 
gradual decrease in his hearing for many years and a 
constant, bilateral, high pitched tinnitus for over fifty 
years.  He reported periodic dizziness occurring when the 
ringing in the ears gets very loud.  A positive history of 
military noise exposure in the Navy for 3 years was noted.  
On physical examination, puretone thresholds in the right ear 
were recorded as 45, 30, 40, 55, and 75 decibels (dB), 
presumably at frequencies of 500, 1000, 2000, 3000, and 4000 
Hz, for an average puretone loss of 50 dB.  In the right ear, 
puretone thresholds were recorded as 45, 35, 40, 65, and 85 
dB at the same frequencies, for an average puretone loss of 
56 dB.  Speech recognition scores were 90 percent in the 
right ear and 82 percent in the left ear.  A diagnosis of 
deafness in both ears, sensory neural, is shown.  

On VA ear disease examination in April 1998, it was noted 
that the veteran was exposed to large Navy artillery fire 
which damaged his hearing and he developed severe ringing in 
both ears, which he still had.  Examination of the ears, 
auricles, external canals, tympanic membranes, tympanums, and 
mastoids was normal.  Diagnoses included hearing loss and 
tinnitus.  

Having reviewed the record, the Board has concluded that a 
grant of service connection is warranted for a hearing loss 
disability and for tinnitus.  Specifically, the record 
includes medical evidence showing that the veteran has a 
current right ear hearing loss disability and that tinnitus 
is currently diagnosed.  The veteran has also reported noise 
exposure during his active service in World War II; and the 
record shows that he has been highly decorated with 9 battle 
stars for service in the Asiatic-Pacific theater.  The VA 
examination reports indicate a history of noise exposure 
during Navy service with none since the time of discharge.  
In addition, the Board finds the veteran's contentions 
regarding post-service hearing impairment, to include that he 
was rejected from employment in 1946 because he failed a 
hearing test, to be credible.  

In light of the veteran's combat service, the Board is 
required to accept such satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions, or 
hardships of such service.  To that end, the Board is 
required to resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154 (West 1991 & Supp. 1999).  
Therefore,  and with consideration of the available evidence 
regarding current hearing loss and tinnitus disabilities, 
evidence of in-service noise exposure, and the veteran's 
contentions regarding a post-service hearing impairment, the 
Board finds that the currently manifested tinnitus and 
hearing loss disabilities cannot be disassociated from the 
period of active wartime service and noise exposure incurred 
therein.  Accordingly, service connection is warranted for a 
hearing loss disability and for tinnitus on the basis that 
these disabilities were incurred during the veteran's active 
military service.  


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

An increased evaluation for sinusitis is denied.
 
Service connection is granted for hearing loss and tinnitus.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

